Title: To James Madison from Thomas Knox, 12 December 1795
From: Knox, Thomas
To: Madison, James


Sir,
NYork 12th December 1795
Before Mr. Monroe left America he desired me to write to you if I found it necessary.
If you have his papers, or know where they are, I think some letters may be found among them which may be useful to the Suit in Chancery with J. Kortright. Old Mr. Kortright not long before he died, which was in February 84—wrote to Mr. Monroe to settle for him his concern in lands at Smiths Clove with Judge Morris. John Kortright claims this tract under purchase from his Father of some years standing. These letters if they can be come at, will at least prove that the old Gentn. did not mean it as a bona fide sale. It will also correspond with other testimony, which, if taken together may perhaps shake the credit of his title to this part of the Estate.
If you can find them I beg you will do me the favor to transmit them to me & excuse the liberty of Sir, Your most obdt hmble. servant
Thomas Knox
 